Opinion issued January 27, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00873-CR
                            ———————————
             EX PARTE JOHN LINDSEY FOLLIS II, Appellant



                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Case No. 14-CR-1813


                          MEMORANDUM OPINION

      This is an appeal from the denial of a pre-trial application for writ of habeas

corpus seeking bond reduction. The supplemental clerk’s record demonstrates that,

since the filing of this appeal, appellant has posted bond and has been released

from custody. Accordingly, we dismiss the appeal as moot. See Ex parte Guerrero,

99 S.W.3d 852, 853 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (holding that
appeal of denial of application for release is rendered moot when appellant posts

bond and is released from custody); see also Ex parte Bennet, 818 S.W.2d 199,

200 (Tex. App.—Houston [14th Dist.] 1991, no pet.) (holding that when premise

of habeas corpus application is destroyed by later events, legal issues raised therein

are rendered moot).

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2